DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Regarding claim 27, “a rotating gantry of the radiotherapy apparatus” (line 5) and “a part of the radiotherapy apparatus” (lines 6-7) will be considered required structure to conduct the method steps of this method claim.  
Regarding claim 28, “the magnetic resonance imaging apparatus” (lines 4-5) and “a part of the radiotherapy apparatus” (lines 5-6) will be considered required structure to conduct the method steps of this method claim.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

Willy Salge & Co. (DE 370,575 C) and Kanter et al. (US Patent 3,192,041) are considered the closest prior art references to the claimed invention of independent claim 1.

Claims 1 claims:
A lifting apparatus configured for use in a facility combining a magnetic resonance imaging apparatus and a radiotherapy apparatus within a facility structure having a first wall, the lifting apparatus comprising:



a plurality of guides mountable to the first wall to receive and to releasably hold the crane in a fixed position relative to the first wall when the crane is in the stowed state; and

a chain hoist connected to an end of a jib of the crane which, when the crane is in the free state, is distant from the first wall, the chain hoist comprising a pulley system.

Neither Willy Salge & Co. nor Kanter et al. disclose nor would be obvious to the limitations of 1) “a plurality of guides mountable to the first wall to receive and to releasably hold the crane in a fixed position relative to the first wall when the crane is in the stowed state”, and 2) “a chain hoist connected to an end of a jib of the crane which, when the crane is in the free state, is distant from the first wall, the chain hoist comprising a pulley system”, in conjunction with the remaining limitations of independent claim 1.

Further, from extensive search, the prior art does not disclose nor would be obvious to the limitations of 1) “a plurality of guides mountable to the first wall to receive and to releasably hold the crane in a fixed position relative to the first wall when the crane is in the stowed state”, and 2) “a chain hoist connected to an end of a jib of the crane which, when the crane is in the free state, is distant from the first wall, the chain hoist comprising a pulley system”, in conjunction with the remaining limitations of independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/JJC/